 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.
 
WARRANT
 
Original Issue Date: July 29, 2008
 
THIS CERTIFIES THAT, FOR VALUE RECEIVED, Able Income Fund LLC or its registered
assigns (“Holder”) is entitled to purchase from Power3Medical Products, Inc.
(the “Company”), on the terms and conditions hereinafter set forth, at any time
or from time to time from the date hereof until 5:00 p.m., Eastern Time, on the
7 year anniversary of the Original Issue Date set forth above, or if such date
is not a day on which the Company (as hereinafter defined) is open for business,
then the next succeeding day on which the Company is open for business (such
date is the “Expiration Date”), but not thereafter, to purchase up to Four
Million Five Hundred Thousand (4,500,000) shares of the Common Stock, par value
$.001 per share (the “Common Stock”), of the Company, at a purchase price of
$0.06 per share (the “Exercise Price”), such number of shares and Exercise Price
being subject to adjustment upon the occurrence of the contingencies set forth
in this Warrant. Each share of Common Stock as to which this Warrant is
exercisable is a “Warrant Share” and all such shares are collectively referred
to as the “Warrant Shares.” 
 
Section 1. Exercise of Warrant; Conversion of Warrant. 
 
(a) This Warrant may, at the option of Holder, be exercised in whole or in part
from time to time by delivery to the Company on or before 5:00 p.m., Eastern
Time, on the Expiration Date, (i) a written notice of such Holder's election to
exercise this Warrant (the “Exercise Notice”), which notice may be in the form
of the Notice of Exercise attached hereto, properly executed and completed by
Holder or an authorized officer thereof, and (ii) payment for the Warrant Shares
(“Payment”), as further described in Section 1(b), below (the items specified in
(i) and (ii) are collectively referred to as the “Exercise Materials”). 


(b)  Payment may be made, at the option of Holder, by check payable to the order
of the Company or wire transfer, in an amount equal to the product of the
Exercise Price multiplied by the number of Warrant Shares specified in the
Exercise Notice.


(c) Notwithstanding any provisions herein to the contrary, if the Fair Market
Value (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), to the extent
the Holder does not elect to pay cash or by promissory note upon the deemed
exercise of this Warrant, the Holder shall be deemed to have elected to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being cancelled) in which event the Company shall issue to the holder a
number of shares of Common Stock computed using the following formula:
 
 
 

--------------------------------------------------------------------------------

 


X=Y (A-B)
A


Where X= the number of shares of Common Stock to be issued to the holder



 
Y=
the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

 

 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 
B=
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended, subject
to applicable interpretations of the Securities and Exchange Commission, that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.


(c) Fair Market Value of a share of Common Stock as of a particular date (the
"Determination Date") shall mean:
 
(i) If the Company's Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq")
National Market System, the Nasdaq SmallCap Market or the American Stock
Exchange, Inc., then the closing or last sale price, respectively, reported for
the last business day immediately preceding the Determination Date;
 
(ii) If the Company's Common Stock is not traded on an exchange or on the Nasdaq
National Market System, the Nasdaq SmallCap Market or the American Stock
Exchange, Inc., but is traded in the over-the-counter market, then the average
of the closing bid and ask prices reported for the last business day immediately
preceding the Determination Date;


(iii) Except as provided in clause (iv) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree, or in the absence
of such an agreement, by arbitration in accordance with the rules then standing
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or


(iv) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's articles of incorporation , then all amounts to be
payable per share to holders of the Common Stock pursuant to the articles of
incorporation in the event of such liquidation, dissolution or winding up, plus
all other amounts to be payable per share in respect of the Common Stock in
liquidation under the articles of incorporation , assuming for the purposes of
this clause (iv) that all of the shares of Common Stock then issuable upon
exercise of all of the Warrants are outstanding at the Determination Date.


(d) As promptly as practicable after its receipt of the Exercise Materials,
Company shall execute or cause to be executed and delivered to Holder a
certificate or certificates representing the number of Warrant Shares specified
in the Exercise Notice, together with cash in lieu of any fraction of a share,
and if this Warrant is partially exercised, a new warrant on the same terms for
the unexercised balance of the Warrant Shares. The stock certificate or
certificates shall be registered in the name of Holder or such other name or
names as shall be designated in the Exercise Notice. The date on which the
Warrant shall be deemed to have been exercised (the “Effective Date”), and the
date the person in whose name any certificate evidencing the Common Stock issued
upon the exercise hereof is issued shall be deemed to have become the holder of
record of such shares, shall be the date the Company receives the Exercise
Materials, irrespective of the date of delivery of a certificate or certificates
evidencing the Common Stock issued upon the exercise or conversion hereof,
provided, however, that if the Exercise Materials are received by the Company on
a date on which the stock transfer books of the Company are closed, the
Effective Date shall be the next succeeding date on which the stock transfer
books are open.  All shares of Common Stock issued upon the exercise or
conversion of this Warrant will, upon issuance, be fully paid and nonassessable
and free from all taxes, liens, and charges with respect thereto. 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2. Adjustments to Warrant Shares. The number of Warrant Shares issuable
upon the exercise hereof shall be subject to adjustment as follows:
 
(a) In the event the Company is a party to a consolidation, share exchange, or
merger, or the sale of all or substantially all of the assets of the Company to,
any person, or in the case of any consolidation or merger of another corporation
into the Company in which the Company is the surviving corporation, and in which
there is a reclassification or change of the shares of Common Stock of the
Company, this Warrant shall after such consolidation, share exchange, merger, or
sale be exercisable for the kind and number of securities or amount and kind of
property of the Company or the corporation or other entity resulting from such
share exchange, merger, or consolidation, or to which such sale shall be made,
as the case may be (the “Successor Company”), to which a holder of the number of
shares of Common Stock deliverable upon the exercise (immediately prior to the
time of such consolidation, share exchange, merger, or sale) of this Warrant
would have been entitled upon such consolidation, share exchange, merger, or
sale; and in any such case appropriate adjustments shall be made in the
application of the provisions set forth herein with respect to the rights and
interests of Holder, such that the provisions set forth herein shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to the number and kind of securities or the type and amount of property
thereafter deliverable upon the exercise of this Warrant.  The above provisions
shall similarly apply to successive consolidations, share exchanges, mergers,
and sales.  Any adjustment required by this Section 2 (a) because of a
consolidation, share exchange, merger, or sale shall be set forth in an
undertaking delivered to Holder and executed by the Successor Company which
provides that Holder shall have the right to exercise this Warrant for the kind
and number of securities or amount and kind of property of the Successor Company
or to which the holder of a number of shares of Common Stock deliverable upon
exercise (immediately prior to the time of such consolidation, share exchange,
merger, or sale) of this Warrant would have been entitled upon such
consolidation, share exchange, merger, or sale.  Such undertaking shall also
provide for future adjustments to the number of Warrant Shares and the Exercise
Price in accordance with the provisions set forth in Section 2 hereof.
 
(b) In the event the Company should at any time, or from time to time after the
Original Issue Date, fix a record date for the effectuation of a stock split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock, or securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
exercise thereof), then, as of such record date (or the date of such dividend,
distribution, split, or subdivision if no record date is fixed), the number of
Warrant Shares issuable upon the exercise hereof shall be proportionately
increased and the Exercise Price shall be appropriately decreased by the same
proportion as the increase in the number of outstanding Common Stock Equivalents
of the Company resulting from the dividend, distribution, split, or subdivision.
Notwithstanding the preceding sentence, no adjustment shall be made to decrease
the Exercise Price below $.001 per Share.
 
(c) In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for the effectuation of a reverse stock
split, or a transaction having a similar effect on the number of outstanding
shares of Common Stock of the Company, then, as of such record date (or the date
of such reverse stock split or similar transaction if no record date is fixed),
the number of Warrant Shares issuable upon the exercise hereof shall be
proportionately decreased and the Exercise Price shall be appropriately
increased by the same proportion as the decrease of the number of outstanding
Common Stock Equivalents resulting from the reverse stock split or similar
transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for a reclassification of its Common
Stock, then, as of such record date (or the date of the reclassification if no
record date is set), this Warrant shall thereafter be convertible into such
number and kind of securities as would have been issuable as the result of such
reclassification to a holder of a number of shares of Common Stock equal to the
number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such reclassification, and the Exercise Price shall be unchanged.
 
(e) The Company will not, by amendment of its Certificate of Incorporation or
through reorganization, consolidation, merger, dissolution, issue, or sale of
securities, sale of assets or any other voluntary action, void or seek to avoid
the observance or performance of any of the terms of the Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of Holder against dilution or other impairment.  Without
limiting the generality of the foregoing, the Company (x) will not create a par
value of any share of stock receivable upon the exercise of the Warrant above
the amount payable therefor upon such exercise, and (y) will take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares upon the exercise of the
Warrant.
 
(f) When any adjustment is required to be made in the number or kind of shares
purchasable upon exercise of the Warrant, or in the Exercise Price, the Company
shall promptly notify Holder of such event and of the number of shares of Common
Stock or other securities or property thereafter purchasable upon exercise of
the Warrants and of the Exercise Price, together with the computation resulting
in such adjustment.
 
(g) The Company covenants and agrees that all Warrant Shares which may be issued
will, upon issuance, be validly issued, fully paid, and non-assessable.  The
Company further covenants and agrees that the Company will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the Warrant in full.
 
Section 3. No Stockholder Rights. This Warrant alone shall not entitle Holder
hereof to any voting rights or other rights as a stockholder of the Company.
 
Section 4. Transfer of Securities.
 
(a) This Warrant and the Warrant Shares and any shares of capital stock received
in respect thereof, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon, or otherwise, shall not be transferable
except upon compliance with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities laws with respect
to the transfer of such securities.  The Holder, by acceptance of this Warrant,
agrees to be bound by the provisions of Section 4 hereof and to indemnify and
hold harmless the Company against any loss or liability arising from the
disposition of this Warrant or the Warrant Shares issuable upon exercise hereof
or any interest in either thereof in violation of the provisions of this
Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each certificate for the Warrant Shares and any shares of capital stock
received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate shall (unless otherwise permitted by the provisions hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 
Section 5. Miscellaneous. 
 
(a) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of Holder.
 
(b) Except as otherwise provided herein, this Warrant and all rights hereunder
are transferable by the registered holder hereof in person or by duly authorized
attorney on the books of the Company upon surrender of this Warrant, properly
endorsed, to the Company.  The Company may deem and treat the registered holder
of this Warrant at any time as the absolute owner hereof for all purposes and
shall not be affected by any notice to the contrary.
 
(c) Notwithstanding any provision herein to the contrary, Holder may not
exercise, sell, transfer, or otherwise assign this Warrant unless the Company is
provided with an opinion of counsel satisfactory in form and substance to the
Company, to the effect that such exercise, sale, transfer, or assignment would
not violate the Securities Act or applicable state securities laws.
 
(d) This Warrant may be divided into separate warrants covering one share of
Common Stock or any whole multiple thereof, for the total number of shares of
Common Stock then subject to this Warrant at any time, or from time to time,
upon the request of the registered holder of this Warrant and the surrender of
the same to the Company for such purpose.  Such subdivided Warrants shall be
issued promptly by the Company following any such request and shall be of the
same form and tenor as this Warrant, except for any requested change in the name
of the registered holder stated herein.
 
(e) Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested, (c) three (3) days after being
sent by U.S. certified mail, return receipt requested, or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.
 
Notice to Holder shall be provided to the registered address of Holder appearing
on the books of the Company. Each party shall provide five (5) days prior
written notice to the other party of any change in address, which change shall
not be effective until actual receipt thereof
 
(f) The corporate laws of the State of Colorado shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Warrant shall be governed by the internal laws of the State of Colorado,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Colorado or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Colorado. If any provision of this Warrant shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Warrant in that jurisdiction
or the validity or enforceability of any provision of this Warrant in any other
jurisdiction.


 
[Signatures on the following page]
 
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE
 
TO
 
WARRANT
 
 
IN WITNESS WHEREOF, Power3Medical Products, Inc. has caused this Warrant to be
executed and to be dated as of the date first above written.

        Power3Medical Products, Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be Executed by the Registered Holder to effect a Transfer of the foregoing
Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
___________________________________________________________________________ the
foregoing Warrant and the rights represented thereto to purchase shares of
Common Stock of Power3Medical Products, Inc. in accordance with terms and
conditions thereof, and does hereby irrevocably constitute and appoint
________________ Attorney to transfer the said Warrant on the books of the
Company, with full power of substitution.
 
Holder:
 
__________________________
 
__________________________
 
 
Address
 
Dated: __________________, 20__
 
 
 

--------------------------------------------------------------------------------

 

EXERCISE OR CONVERSION NOTICE
 
 
[To be signed only upon exercise of Warrant]
 

To:
Power3Medical Products, Inc.

 

CC:
Escrow Agent

 
The undersigned Holder of the attached Warrant hereby irrevocably elects to
exercise the Warrant for, and to purchase thereunder, _____ shares of Common
Stock of Power3Medical Products, Inc. issuable upon exercise of said Warrant and
hereby surrenders said Warrant.
 
The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is
________________________________.
 


If electronic book entry transfer, complete the following:
 
Account Number:       
 
Transaction Code Number:    
 
Dated: ___________________
 

 
Holder:
 
____________________________________
 
____________________________________
 
By:_________________________________
Name:
Title:


NOTICE
 
The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.
 
 
 

--------------------------------------------------------------------------------

 